HARRIS, Judge.
Johnny Carleton Hawkes1 and others were involved in a bank robbery in which $20,000 was taken. Hawkes was convicted of both armed robbery and grand theft of the $20,000. He appeals contending that he cannot be convicted of both offenses based on the same act of taking the cash by force.
The state concedes that Sirmons v. State, 634 So.2d 153 (Fla.1994), so holds and is controlling in this case.
REVERSED and REMANDED.
COBB and W. SHARP, JJ., concur.

. We are advised by appellant's brief that the correct spelling of his name is Hawks.